


MODIFICATION TO CREDIT AGREEMENT
 


 
This Modification to Credit Agreement ("Modification") is made as of March 27,
2009, by and among OWENS MORTGAGE INVESTMENT FUND, a California limited
partnership (“Borrower”) and CALIFORNIA BANK & TRUST, FIRST BANK and CITY
NATIONAL BANK (which are collectively known as “Lenders”).
 
RECITALS
 
A.           Pursuant to the terms of a Credit Agreement ("Credit Agreement")
between Lenders and Borrower dated as of August 31, 2001, Lenders agreed to make
Revolving Loans to Borrower up to the credit limit of the principal sum of
$20,000,000.  California Bank & Trust is the agent of Lenders under the Credit
Agreement (“Agent”).  The Credit Agreement was amended by a Modification to
Credit Agreement, dated February 28, 2002, executed by the parties that, among
other things, added Swing Loans to the facility.  The Revolving Loans and Swing
Loans are collectively referred to as “Loans.”  By a Modification to Credit
Agreement, dated August 16, 2002, executed by the parties, the “Amount of
Aggregate Commitment” for each Lender was increased.  By a Modification to
Credit Agreement dated July 31, 2003, executed by the parties, the “Commitment
Termination Date” was extended to July 31, 2005.  By a further Modification to
Credit Agreement dated July 31, 2005, the “Commitment Termination Date” was
extended to September 30, 2005.  By another Modification to Credit Agreement,
dated September 30, 2005, the “Commitment Termination Date” was extended to July
31, 2007.  By another Modification to Credit Agreement, dated February 9, 2006,
the Amount of Aggregate Commitment for each Lender through July 31, 2006 was
amended and Second Replacement Revolving Promissory Notes were executed.  By a
Modification to Credit Agreement, dated August 15, 2006, compliance with section
11.25 of the Credit Agreement as of September 30, 2006 was waived. By a further
Modification to Credit Agreement, dated February 23, 2007, the “Amount of
Aggregate Commitment” for Loans was temporarily increased through July 31, 2007,
provision for an Unused Commitment Fee was added, and Third Replacement
Promissory Notes were executed. By another Modification to Credit Agreement,
dated July 20, 2007, the Commitment Termination Date was further extended.  The
Credit Agreement was last amended by a Modification to Credit Agreement, dated
March 31, 2008, by which the Amount of Aggregate Commitment was changed, the
Unused Commitment Fee was reaffirmed, and the Minimum Tangible Net Worth
covenant was adjusted, among other things.
 
B.           In response to Borrower's request and in reliance upon Borrower's
representations made to Lenders in support thereof, Lenders have agreed to
further modify the terms of the Credit Agreement, as set forth in this
Modification.  Capitalized terms shall have the meanings assigned to them in the
Credit Agreement, as previously modified, except as set forth in this
Modification.
 
AGREEMENT
 
NOW, THEREFORE, Borrower and Lenders agree as follows:
 
1

--------------------------------------------------------------------------------


 
1. Adoption of Recitals.  Borrower hereby represents and warrants that each of
the recitals set forth above is true, accurate and complete.
 
2. Conditions Precedent.  This Modification shall become effective only upon
Borrower's delivery or satisfaction of the following conditions in form and
substance acceptable to Agent:
 
(a)  There shall be no Event of Default under the Credit Agreement, except as
waived hereby;
 
(b)      Borrower shall execute this Modification;
 
(c)  Guarantor shall execute the Acknowledgment and Consent appended to the
Modification;
 
(d)      Borrower shall pay to Agent all of Agent’s attorneys' fees incurred in
the preparation of this Modification and all out-of-pocket fees incurred by
Agent in connection with this Modification; and
 
(e)  Borrower shall provide any other items or documents required by Agent in
connection with the consummation of this transaction.
 
3. Representations and Warranties.  Borrower hereby represents and warrants that
no event of default, breach or failure of condition has occurred or exists, or
would exist with notice or lapse of time, or both, under any of the Credit
Documents, and all representations and warranties of Borrower in this
Modification and the other Credit Documents are true and correct as of the date
of this Modification and shall survive the execution of this Modification.
 
4. Waivers.   Borrower’s compliance with positive net profit and positive
operating profit requirements of Section 11.9 of the Credit Agreement, entitled
“Profitability,” are waived for the periods ending December 31, 2008 and March
31, 2009.
 
5. Modification of Loan Documents.  The Credit Documents are hereby
supplemented, amended and modified to incorporate the following, which shall
supersede and prevail over any existing and conflicting provisions thereof:
 
(a)       Section 5.1 of the Credit Agreement, entitled “Interest,” is modified
by deleting subsection (a) thereof and replacing subsection (a) with the
following:
 
            (a)  Loans.   The unpaid principal amount of each Loan shall bear
interest prior to maturity at a rate per annum equal to the Reference Rate in
effect from time to time but in no event shall interest accrue at less than five
                                             percent (5.00%) per annum.
                                              
6. Security Instruments.  The Credit Documents which recite that they are
security instruments shall secure, in addition to any other obligations secured
thereby, the payment and performance by Borrower of all obligations under the
Credit Documents, as modified hereby, and any amendments, modifications,
extensions or renewals of the same which are hereafter agreed to in writing by
the parties.
 
2

--------------------------------------------------------------------------------


 
7. Governing Law.  This Modification shall be construed, governed and enforced
in accordance with the laws of the State of California.
 
8. Interpretation.  No provision of this Modification is to be interpreted for
or against either Borrower or Lenders because that party, or that party's
representative, drafted such provision.
 
9. Full Force and Effect.  Except as set forth herein, all other terms and
conditions of the Loan Documents shall remain in full force and effect.
 
10. Reaffirmation.  Borrower hereby acknowledges, reaffirms and confirms its
obligations under the Credit Documents, as amended and modified by this
Modification.
 
11. Entire Agreement.  This Modification and the Credit Documents represent the
entire agreement of the parties and supersede all prior oral and written
communication between the parties.  If there is any conflict between this
Modification and any documents referred to herein, this Modification shall
prevail.  No amendment of this Modification shall be valid unless it is in
writing and is signed by the parties to this Modification.
 
12. IN WITNESS WHEREOF, the parties have executed this Modification as of the
day and year first above written.
 




OWENS MORTGAGE INVESTMENT FUND,
a California limited partnership,


By:           OWENS FINANCIAL GROUP, INC.,
a California corporation, its general partner




By:           /s/ Bryan H. Draper
Name:      Bryan H. Draper
Title:        CFO


2221 Olympic Boulevard
Walnut Creek, CA 94595
Fax: (925) 935-1486

{Clients\cbt-ln\0091\agr\07006300.DOC}
                                                                    
 
3

--------------------------------------------------------------------------------

 

CALIFORNIA BANK & TRUST, a California
banking corporation




By:           /s/ S.C. Bellicini
Name:      S.C. Bellicini
Title:        Senior Vice President




By:           /s/ Carmen Sanz
Name:      Carmen Sanz
Title:        Vice President


San Francisco Corporate Banking
465 California Street, First Floor
San Francisco, CA 94104
Fax:  415/875-1456

{Clients\cbt-ln\0091\agr\07006300.DOC}
                                                                    
 
4

--------------------------------------------------------------------------------

 

FIRST BANK, a Missouri banking corporation, formerly FIRST BANK & TRUST




By:           /s/ William G. Nelle, Jr.
Name:      William G. Nelle, Jr.
Title:         SVP & Manager




By:           
Name:                      
Title:                      


Commercial and Private Banking
550 Montgomery Street
San Francisco, CA 94111
Fax:  415/398-7190

{Clients\cbt-ln\0091\agr\07006300.DOC}
                                                                    
 
5

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK, a national
banking corporation






By:           /s/ Kevin P. McKenna
Name:      Kevin P. McKenna
Title:        Vice President




By:           /s/ Jerry McDermott
Name:      Jerry McDermott
Title:        Vice President


Address:      555 South Flower Street, 16th Floor
                      Los Angeles, CA 90071
Fax:               (213) 673-8958





{Clients\cbt-ln\0091\agr\07006300.DOC}
                                                                    
 
6

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND CONSENT
 
Guarantor acknowledges and consents to the foregoing Modification to Credit
Agreement and all prior Modifications to Credit Agreement executed by Borrower
and Lenders in connection with the Credit Agreement.  Guarantor further
acknowledges that the Continuing Guaranty, dated August 31, 2001, executed by
Guarantor in favor of Agent and Lenders remains in full force and effect without
known defense as to the indebtedness of Borrower under the Credit Agreement, as
previously and as herewith modified.
 
Dated:  March 27, 2009
 
OWENS FINANCIAL GROUP, INC.,
a California corporation




By:        /s/ Bryan H. Draper
Printed Name:   Bryan H. Draper
Title:     CFO










ACCEPTED AND ACKNOWLEDGED BY:


CALIFORNIA BANK & TRUST, AS AGENT FOR BANKS




By:        /s/ Carmen Sanz


Printed Name:   Carmen Sanz


Title:     Vice President


 
 


 







{Clients\cbt-ln\0091\agr\07006300.DOC}
                                                                    
 
7

--------------------------------------------------------------------------------

 
